Title: John Adams to Abigail Adams, 9 March 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia March 9. 1796
          
          I recd on Monday your two favours of 28. Feb. I am very glad you employed Pratt to cutt the Timber, for it is high time I had a Barn to shelter my Hay that the Cattle may not complain of it so much, as

they do this Year, with Justice. I shall build only the shell this Year—Raise the Barn & Board & shingle it.
          The limed Manure upon the Hill I mean to have Spread upon the Grass Ground where it lies.
          I join Copland in his Request that the Thatch Bank may be let; to either French or Burrell.
          Priestley preaches once on a Sunday to a crouded Congregation, on the Evidences of Religion and is much Admired.
          I sent your Message to Mrs Green
          Alass! Poor John! But his Father and his Mother too know what it is, to be cooped up in Taverns Waiting for Winds— Aye and the Boy too has had more Experience of it than a Million of old Men. Many a Week and many a Month as he been detained with me waiting for Winds & Waves & ships both political and Physical.— He has resources within to amuse and employ him.
          I dont believe All the Points of Rochefaucaults Thought. Ambition and Love live together very well. a Man may be mad with both at once. Witness Cæsar & Anthony with Cleopatra & many others.
          If the Young Man really loves, I will not thwart him— I have been anxious lest my sons by early and indiscreet connections should embarrass themselves and Companions in Poverty Distress & Misery from which it would not be in my Power to relieve them. I have Seen Instances enough to Ruin from early Marriage. Azariah Faxon & sam Quincy were two among many.
          The Birth Day has been celebrated very sufficiently. I have much doubt of the Propriety of these Celebrations. In Countries where Birth is respected and where Authority goes with it, there is congruity enough in such Feasts: But in Elective Governments the Question is more doubtful. Probably the Practice will not be continued after another Year.
          In the Case you Suppose, Blair McClenican Swears with great Oaths before Giles and all of them that he will vote for no Jeffersons & no other Man, but his old Friend of 1775. But there is no Certainty of any Change more than there has been for six months. Every Body takes it for granted there will be— But my Opinion is it will kill the Resigner.—
          Affectionately
          
            J. A
          
        